Name: Commission Regulation (EC) No 2407/97 of 3 December 1997 on additional quantities of textile products to be made available to Vietnam
 Type: Regulation
 Subject Matter: trade policy;  leather and textile industries;  tariff policy;  Asia and Oceania
 Date Published: nan

 L 332/38 EN Official Journal of the European Communities 4. 12. 97 COMMISSION REGULATION (EC) No 2407/97 of 3 December 1997 on additional quantities of textile products to be made available to Vietnam Whereas Article 8 of Regulation (EEC) No 3030/93 allows the Commission to open up additional opportunities for imports under particular circumstances; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION: Article 1 The following additional quantities shall be made avail ­ able to Vietnam, for which it can issue export licences during the quota year 1997: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) No 1445/97 (2), and in particular Article 8 thereof, Whereas, following unsatisfied demand within the Community, European industry and certain Member States have requested that additional quantities be made available for Vietnam for categories 5, 21 , 28 , 68 and 78 for the quota year 1997; Whereas, for the categories concerned, the flexibility provisions specified in Annex VIII to Regulation (EEC) No 3030/93 , as available in 1997 have been fully utilized; Whereas, as was already the case for 1996, Vietnam is willing to take appropriate measures to take account of the granting of the additional quantities in the manage ­ ment of its exports in 1998 ; Whereas negotiations for the renewal of the existing agreement are under way and are expected to be concluded before the end of 1997; Whereas the quantities in question , in relation to total imports of these products into the European Community, are unlikely to cause market disruption ; 68 000 pieces 41 1 000 pieces 122 000 pieces 16 tonnes 27 tonnes.  category 5 :  category 21 :  category 28 :  category 68 :  category 78 : Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1997 . For the Commission Leon BRITTAN Vice-President (') OJ L 275, 8 . 11 . 1993 , p . 1 . 2) OJ L 198 , 25 . 7. 1997, p. 1 .